Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn. 
Claims 1-14 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach A computer-implemented method for generating a quantitative index value representative of an Alzheimer’s disease stage, the steps of the method comprising:
(a) providing to a computer system, biomarker data obtained from a subject;
(b) providing to the computer system, an optimal biomarker event sequence representative of a temporally ordered sequence of biomarker events associated with Alzheimer’s disease;
(c) computing with the computer system, a subject-specific risk index value using the optimal biomarker event sequence and the biomarker data; and
(d) generating a report based on the subject-specific risk index value, wherein the report quantitatively characterizes Alzheimer’s disease risk events for the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793